Citation Nr: 0111306	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for residuals of 
injury to Muscle Group XIV, right thigh, with retained 
foreign body, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to May 1942 
and from June 1942 to May 1945.  

This appeal arises from a October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.


FINDING OF FACT

The veteran's residuals of shrapnel wounds to the right thigh 
produce no more than moderate disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of injury to the right thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 5314 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. §§ 4.1 and 4.2 (1997).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

As noted above, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The provisions of 38 C.F.R. § 4.56 provide the following 
factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma.

(a)  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.

(b)  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.

(c)  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

(d)  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:

(1)  Slight disability of muscles.
(i)  Type of injury.  Simple wound of muscle 
without debridement or infection.
(ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.
(iii)  Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

(2)  Moderate disability of muscles. 
(i)  Type of injury.  Through and through or 
deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.
(ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of 
fatigue after average use, affecting the 
particular functions controlled by the injured 
muscles.
(iii)  Objective findings.  Entrance and (if 
present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3)  Moderately severe disability of muscles.
(i)  Type of injury.  Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.
(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.
(iii)  Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4)  Severe disability of muscles.
(i)  Type of injury.  Through and through or 
deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 
(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements. 
(iii)  Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation 
shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: 
(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile. 
(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. 
(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests. 
(D)  Visible or measurable atrophy. 
(E)  Adaptive contraction of an opposing 
group of muscles. 
(F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle. 
(G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56 (2000).

A 40 percent rating is provided for severe injury to Muscle 
Group XIV.  A 30 percent rating is assigned when there is 
moderately severe injury to Muscle Group XIV.  Moderate 
injury to Muscle Group XIV is rated as 10 percent disabling.  
The functions of Muscle Group XIV include extension of the 
knee; simultaneous flexion of hip and flexion of knee; 
tension of fascia lata and iliotibial (Maissiat's band), 
acting with Group XVII, in postural support of the body; 
acting with the hamstrings in synchronizing the hip and knee.  
The muscles of Group XIV include the anterior thigh group:  
the sartorius, rectus femoris, vastus externus, the vastus 
intermedius, the vastus internus and the tensor vaginae 
femoris.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2000).  

Factual Background.  A VA orthopedic examination in January 
1950 revealed a one centimeter scar above and lateral to the 
right patella where shrapnel entered.  It was healed.  There 
was slight crepitation in the knee joint on flexion.  There 
was hypoesthesia in the scar region.  No foreign body was 
palpated.  There was no limitation of motion.  X-rays 
revealed a 5 x 8 millimeter metallic foreign body retained in 
the anterolateral portion of the distal one-third of the soft 
tissues of the right thigh.  The diagnosis was shrapnel wound 
of the right knee region with the following residuals:  
foreign body in the soft tissue of the right thigh, healed 
scar, neuritis probably from the foreign body and no 
functional impairment.  

The RO in a February 1950 rating action granted service 
connection for a moderate injury to Muscle Group XIV, the 
right thigh with a retained foreign body.  A 10 percent 
rating was assigned and has been continuously in effect since 
that decision.  

In May 1997 the veteran filed a claim for an increased 
rating.  He attached a copy of a letter from the Philippine 
Veterans Administration to the veteran dated in August 1964.  
It notified the veteran he was approved for service 
connection for chipped fracture of the outer condyle of the 
femur with unextracted metallic fragment of the right knee 
and pulmonary tuberculosis.  His disabilities were rated as 
100 percent.  The veteran wrote in his letter requesting an 
increased rating that he was in dire need of financial 
assistance.  His advanced age, coupled with his impairment 
due to chronic obstructive pulmonary disease which had been 
severe since 1993, made him unable to go to the U. S. 
mainland for medical care.  He was a U.S. citizen.

In a letter dated in July 1997 the RO explained to the 
veteran that he needed to identify all health care providers 
who had treated him for his residuals of injury to Muscle 
Group XIV of the right thigh.  

In September 1997 the RO received a letter from the veteran's 
spouse.  She listed the dates and places the veteran had been 
treated.  The only treatment involving the service-connected 
residuals of the shrapnel wound was performed in October 
1954.  During October and November 1954 the veteran was 
treated at Ilvilo Mission Hospital.  The foreign body was 
extracted at that time.  She also reported subsequent 
treatment following that date all of which was for his non-
service connected disabilities.  Attached to the letter was a 
medical certificate dated in August 1997 by which the 
physician reported that he had treated the veteran for 
bronchial asthma and chronic obstructive pulmonary disease 
since 1995.  

In a letter dated in September 1997, the veteran wrote that 
his right thigh was disturbing him.  When the weather was 
cool he could feel pain radiating up to the upper part of his 
body.

The RO arranged for the veteran to be examined in September 
1997.  A VA examination of his scar revealed there was no 
keloid formation, adherence or herniation.  There was no 
inflammation, swelling, depression, or ulceration.  It was 
not tender or painful on objective examination.  It was 
located in a non-visible area.  There was no limitation of 
function of the part affected by the scar.  The diagnosis was 
residuals of retained foreign body of the right thigh, well 
healed.

A VA orthopedic examination was also performed in September 
1997.  The examiner recorded the veteran complained of pain 
over the wound site.  He denied any other complaints.  
Objective examination revealed a circular slightly depressed 
scar of 0.8 centimeters.  It was located on the superior 
lateral border of the right knee.  It was well healed and 
without contracture.  There was also a 5 centimeter linear 
scar.  It was on the lateral border of the right thigh.  It 
was well healed and above the right knee.  There was no 
contracture.  

A VA examination of the peripheral nerves was also conducted 
in September 1997.  The veteran told the examiner he 
sometimes felt numbness in his wound.  He had numbness on and 
off around the gunshot wound.  There was no weakness.  
Objective examination revealed no motor weakness.  There was 
no atrophy.  He had no sensory deficit.  His deep tendon 
reflexes were positive in all four extremities.  The 
diagnosis was that there was no evidence of peripheral 
neuropathy.  

VA examination of the joints in September 1997 also revealed 
no swelling, deformity, subluxation, lateral instability, 
non-union with loose motion or malunion.  Range of motion of 
the right knee was from 0 to 100 degrees of flexion. The 
diagnosis was hypertrophic degenerative changes in the right 
knee.  X-rays of the right knee and femur showed no bone 
injuries, fractures or metallic foreign bodies.  Osteophytes 
were seen in the articular surfaces of the knee and there 
were spurs seen in the articular surfaces of the femur.  

The RO in a February 1998 rating decision denied an increased 
rating for the injury to Muscle Group XIV of the right thigh.  

The veteran's spouse wrote the RO in March 1998 inquiring 
about a decision on the veteran's request for an increased 
rating.  She wrote that "his present ailment [] is caused by 
his service connected injury."  She went on to state the 
veteran was suffering from chronic destructive (sic) 
pulmonary disease and bronchial asthma.  They had sold their 
land to help the veteran become a citizen so that he could 
have the same benefits American soldiers enjoyed.  

The veteran's spouse wrote again in November 1998 and again 
requested an increased rating.  She again submitted the 
letter from the Philippine Veterans Administration and asked 
that the veteran be evaluated at the same rate by VA.  

The RO responded in April 1999.  They again informed the 
veteran that he should furnish the names, addresses and dates 
of treatment related to his service-connected disability.  

The RO again arranged for the veteran to be examined by VA.  
In May 1999 a VA examination was conducted.  The records in 
the claims folder were reviewed.  The veteran's subjective 
complaints included joint pains.  The veteran had pain in his 
right knee with flexion.  There was no instability or 
redness.  The pain flared up and was more frequent on cold 
days.  It was precipitated when he walked long distances.  He 
relieved the pain by taking Alaxan and massaging it with pain 
ointment.  He did not use a crutch, cane or brace.  The only 
effect of his condition on his daily activities was 
limitation of his walking capacity.  Physical examination 
revealed pain when the knee was flexed from 0 -140 degrees.  
But range of motion was normal with no limitation.  There was 
no edema.  The veteran walked slowly.  The diagnosis was 
healed scar of the right thigh, residual of shrapnel wound 
with injury to Muscle Group XIV.  

A VA examination of the peripheral nerves was also conducted.  
The veteran complained of pain and numbness around the right 
thigh injury.  Physical examination revealed no focal point 
weakness or sensory deficit.  Deep tendon reflexes were 
active and equal.  His gait and coordination were normal.  
The VA physical diagnosed no neurological deficit.  

The RO again denied the claim for an increased rating in 
October 1999.  In March 2000 the veteran indicated his 
disagreement with the denial.  A statement of the case was 
issued to the veteran in April 2000.  The veteran appealed to 
the Board.  

Analysis.  Injuries to the muscles are rated based on the 
muscle group affected.  VA examiners have all identified the 
shrapnel injury as affecting Muscle Group XIV.  The veteran's 
residuals of the shrapnel injury are currently rated as 10 
percent disabling based on a finding of moderate disability.

A higher evaluation than ten percent requires moderately 
severe disability.  Moderately severe disability has been 
defined as including a record of consistent complaint of the 
cardinal signs and symptoms of muscle disability.  38 C.F.R. 
§ 4.56.  In this case the veteran only recently began to 
request a higher rating and state that he had pain and 
weakness in the right knee.  A review of the claims folder 
indicates that the veteran has not been treated for his 
residuals of the shrapnel wound since 1954.  His spouse 
reported that the retained metallic body in the right thigh 
was removed in 1954.  There has been no other treatment for 
the service connected disability.  The records of treatment 
submitted by the veteran all involve non-service connected 
disabilities.  

Beginning with the VA examination in January 1950 no 
functional impairment has been attributed to the residuals of 
the shrapnel wound.  In September 1997 the veteran was 
examined by VA.  That examination revealed no adherence or 
herniation of the scar.  There was no motor weakness or 
atrophy.  Although the veteran complained of numbness, no 
sensory deficit was found on examination.  

The only limitation of function found on examination was some 
limitation of motion of the right knee.  X-rays revealed 
hypertrophic changes in the right knee.  No metallic 
fragments were found.  

The evidence does not reflect a history of complaints or 
objective findings consistent with moderately severe injury 
to any muscle of Muscles Group XIV.

A compensable evaluation is not warranted for the two scars.  
The veteran's scars are superficial and are located on his 
right thigh and right knee.  Neither scar is disfiguring.  
Neither scar is poorly nourished, with repeated ulceration.  
In September 1997 the VA examiner specifically noted that 
they were not tender or painful.  A separate compensable 
evaluation for the scars is not warranted.  

In a March 1998 letter the veteran's spouse wrote that the 
veteran had become a U.S. citizen in an effort to obtain the 
same VA benefits available to Americans.  He was asserting 
that he should receive a higher level of compensation based 
on his citizenship.  The provisions of 38 U.S.C.A. § 107 
provide for payments to be made for certain Philippine 
veterans at a rate of $0.50 for each dollar authorized.  On 
October 27, 2000, the President signed into law Public Law 
No. 106-377, containing the Filipino Veterans' Benefits 
Improvements Act to be codified at 38 U.S.C.A. § 107.  It 
provides that the reduction of benefits to fifty cents for 
each dollar authorized would not be applied for a Philipino 
veteran who is citizen or alien permanent resident, residing 
in the United States.  It is not sufficient that the veteran 
be an American citizen he must also be a resident of the 
United States to receive the unreduced rate of compensation.  

It is clear from reading the correspondence from the veteran 
and his spouse that it is his non-service connected chronic 
obstructive pulmonary disease which has resulted in the 
veteran being significantly impaired.  

Additional Matter

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the October 1999 rating decision that the medical 
certificate submitted did not address the veteran's service-
connected disability.  The RO wrote a letter to the veteran 
in April 1999 requesting information about any medical 
records for treatment of the veteran's residuals of shrapnel 
wounds to the right thigh.  The statement of the case (SOC) 
informed the veteran of the evidence needed to substantiate 
his claim.  The RO send the veteran a letter in July 1997 
describing the evidence that would be helpful in 
demonstrating increased disability.  The appellant was 
informed by letters in 1997 and 1999 that he needed to tell 
VA where he had received treatment for his residuals of 
shrapnel wounds so that records could be requested.  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC, and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran did not identify any additional record 
of recent treatment for his shrapnel wounds.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and he was asked to assist 
in obtaining the evidence.  The 1954 records from Iloilo 
Mission Hospital had been destroyed.  The appellant was 
provided VA examinations in September 1997 and May 1999.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


ORDER

An increased rating for residuals of shrapnel wounds to the 
right thigh is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 



